Citation Nr: 1223285	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  11-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial (compensable) rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from March 1999 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for hemorrhoids and assigned a noncompensable (zero percent) initial disability rating for the disability.  This appeal arises from the Veteran's disagreement with the noncompensable initial disability rating assigned in the December 2009 rating decision.  

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated in Nashville, Tennessee (Travel Board hearing).  A transcript has been procured and is of record.


FINDING OF FACT

For the entire initial rating period, the Veteran's hemorrhoid disability symptomatology was manifested by internal hemorrhoids with excessive redundant tissue, with frequent recurrences.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for entire initial rating period, the criteria for a 10 percent initial rating, but no greater, for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.114, Diagnostic Code 7336 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  At the January 2012 Board personal hearing, the Veteran indicated that an initial rating of 10 percent for his service-connected hemorrhoids for the entire initial rating period would fully satisfy his claim regarding this issue.  Because the determination below constitutes a full grant of the Veteran's appeal for a higher initial rating for the service-connected hemorrhoids, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as practically can be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 . 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Hemorrhoids are evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  That code provides for a noncompensable rating for mild or moderate hemorrhoids; and a 10 percent rating for large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the evidence, lay and medical, in the Veteran's claims folder.  The Veteran is competent to report the symptoms and impairments associated with his hemorrhoids.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's hemorrhoids because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of a higher initial rating.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Higher Initial Rating for Hemorrhoids

The Veteran essentially contends that his hemorrhoid disability symptomatology more nearly approximates that required for a 10 percent rating under Diagnostic Code 3237.  38 C.F.R. § 4.114.  Specifically, for the entire initial rating period, the Veteran indicates that his hemorrhoid disability symptomatology has been manifested by internal hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  The Veteran reported that the internal hemorrhoids would prolapse with each bowel movement, requiring subsequent cleaning and reinsertion.  

Having reviewed the evidence of record, both lay and medical, the Board finds that the Veteran's hemorrhoid disability symptomatology more nearly approximates the criteria required for a 10 percent rating under Diagnostic Code 7336.  38 C.F.R. 
§ 4.114.  Specifically, the Board finds that, for the entire initial rating period, the Veteran's hemorrhoid disorder symptomatology has been manifested by internal hemorrhoids with excessive redundant tissue, with frequent recurrences.

Reviewing the evidence of record, in a September 2008 VA medical examination report, a VA examiner noted reviewing the claims file prior to writing his report.  In reviewing the claims file, the VA examiner noted that the Veteran underwent frequent treatment for hemorrhoids during service.  Specifically, the VA examiner noted that the Veteran underwent banding procedures for prolapsed hemorrhoids in March 2003, July 2003, and December 2004.  During an interview, the Veteran indicated that he had undergone treatment for hemorrhoids since 1991.  The Veteran stated that he used medication, took sitz baths, and ate a restricted diet to treat the disability. The Veteran reported bleeding from the hemorrhoids, and recurrence without thrombosis four times per year.  The Veteran stated that there was a history of thrombosis, but no recurrence.  The Veteran indicated that he would have flare-ups two times per week with trace amounts of blood.  The Veteran indicated that the internal hemorrhoids would prolapse about 0.5 inches during each bowel movement.  The Veteran stated that he would clean each prolapsed hemorrhoid and push in back to its original place.  The Veteran stated that the internal hemorrhoids would not prolapsed again until his next bowel movement.  

Upon physical examination, the September 2008 VA examiner noted that the Veteran's hemorrhoids were small and reducible, felt at six o'clock and 12 o'clock.  The VA examiner found no present evidence of thrombosis, bleeding, or fissures.  The VA examiner reported evidence of excessive redundant tissue.  The VA examiner noted the Veteran's statements during the interview, indicating that his hemorrhoids would prolapse with each bowel movement, but noted that he could not see any evidence of prolapse.  

In a July 2010 statement, the Veteran indicated that he experienced thrombosis in his hemorrhoids on a daily basis.  At the January 2012 Board personal hearing, the Veteran stated that his hemorrhoids had recurred multiple times throughout the initial rating period.  The Veteran again stated that his hemorrhoids would prolapse with each bowel movement.  The Veteran stated that he had changed his diet to exclude meat and took frequent sitz baths; yet, the hemorrhoids would still flare-up, and cause spotted bleeding.  The Veteran indicated that he had undergone several banding procedures during service for treatment of his hemorrhoids.  The Veteran stated that he would experience pain involving the hemorrhoids at given times doing various activities, such as sitting down or sleeping.  

As noted above, the Veteran indicated that his hemorrhoids were thrombotic, thereby more nearly approximating part of the criteria for a 10 percent rating under Diagnostic Code 3237.  Specifically, in a July 2010 statement, the Veteran stated that his hemorrhoids underwent thrombosis every day.  The U.S. Court of Appeals for Veterans Claims (Court) has defined thrombosis as the formation or presence of a thrombus.  See Hayes v. Brown, 9 Vet. App. 67, 70 (1996).  A thrombus is defined as a "stationary blood clot along the wall of a blood vessel, frequently causing vascular obstruction."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1949 (31st ed. 2007).  The Board notes that the September 2008 VA examiner found no evidence of thrombosis in the September 2008 VA medical examination report.  The Veteran is competent to report the symptoms and impairments associated with his hemorrhoids that are susceptible of lay observation, yet the Board is still to weigh the credibility of his lay accounts of symptomatology.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372; Madden, 125 F.3d at 1481.  In this instance, the Veteran has not presented any testimony or evidence detailing the hemorrhoid symptomatology that caused him to believe that his hemorrhoids were thrombotic.  The Board also notes that the actual diagnosis of thrombotic internal hemorrhoids generally requires the expertise of a medical professional trained in noting blood clots beneath the skin in areas unobservable to the person experiencing the disability.  See Jandreau (indicating that a veteran is competent to provide evidence regarding matters observable by him or her as a lay person).  

At the January 2012 Board personal hearing, the Veteran testified that his hemorrhoids were large and irreducible; however, the September 2008 VA examiner indicated that the Veteran's hemorrhoids were small.  The Board notes that the Veteran did not provide any further description to indicate that his internal hemorrhoids had increased in size since the September 2008 VA medical examination.  Therefore, the Board finds that the Veteran's lay statements, indicating that his hemorrhoids were thrombotic, large, and irreducible lack credibility.  See Madden at 1481.

In rating a particular disorder, VA regulations do not require that all cases show all findings specified by the Rating Schedule.  See 38 C.F.R. § 4.21.  In this case, the credible evidence indicates that the Veteran's hemorrhoids are neither large nor thrombotic; yet, the Board notes that the September 2008 VA examiner reported excessive redundant tissue associated with the Veteran's hemorrhoids.  The Board also notes that all of the evidence, both lay and medical, indicates that the Veteran experiences frequent recurrences of his hemorrhoids.  In the service treatment records, service examiners reported having to perform three separate banding procedures on the Veteran's hemorrhoids between March 2003 and December 2004.  Moreover, the Veteran reports other difficulties due to his hemorrhoids, such as bleeding and recurrent pain.  Considering the Veteran's level of impairment and the symptomatology meeting some of the criteria listed for a 10 percent rating, and resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire initial rating period the Veteran's hemorrhoid disorder symptomatology more nearly approximates the criteria required for a 10 percent rating under Diagnostic Code 5237.  38 C.F.R. § 4.114; see also 38 C.F.R. § 4.21.

As stated above, at the March 2012 Board personal hearing, the Veteran indicated that a 10 percent rating for his hemorrhoids would completely satisfy his claim.  Therefore, this Board decision is a full grant of the benefits sought on appeal as to this issue, and the Board need not discuss the possibility of a higher rating or extraschedular consideration for the entire initial rating period.  


ORDER

For the entire initial rating period, an initial rating of 10 percent, but no higher, is granted for hemorrhoids.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


